DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koltonski (U.S. PGPUB. 2015/0340209 A1).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Koltonski teaches a substrate processing apparatus comprising: a process chamber having a substrate input port; a support disposed in the process chamber and on which a substrate is mounted; an inner edge ring disposed adjacent to the support and having a smaller width than that of the substrate input port; and an outer edge ring disposed adjacent to the inner edge ring and having a greater width than that of the substrate input port.  (Figs. 1, 2, 3A, 3B; Paragraphs 0010-0024)

    PNG
    media_image1.png
    941
    1493
    media_image1.png
    Greyscale

DEPENDENT CLAIM 14:
	Regarding claim 14, Koltonski teaches a substrate processing apparatus comprising: a process chamber having a substrate input port; a support disposed in the process chamber and on which a substrate is mounted; an inner edge ring disposed adjacent to the support and having a smaller width than that of the substrate input port; an outer edge ring disposed adjacent to the inner edge ring and having a greater width than that of the substrate input port; a lift pin disposed adjacent to the inner edge ring; a transfer apparatus disposed adjacent to the process chamber; and a ring keeping box disposed adjacent to the transfer apparatus.  (See Figs. 1, 2, 3A, 3B; Paragraphs 0010-0024)



DEPENDENT CLAIM 16:
	Regarding claim 16, Koltonski teaches wherein the inner edge ring is configured to be detached from the support, and transferred through the substrate input port to the ring keeping box by using the transfer apparatus.  (See Figs. 1, 2, 3A, 3B; Paragraphs 0010-0024)
DEPENDENT CLAIM 17:
	Regarding claim 17, Koltonski teaches further comprising another inner edge ring disposed in the ring keeping box, wherein the another edge ring is configured to be transferred through the substrate input port onto the support by using the transfer apparatus, and mounted between the support and the outer edge ring.  (Figs. 1, 2, 3A, 3B; Paragraphs 0010-0024)
DEPENDENT CLAIM 18:
	Regarding claim 18, Koltonski teaches wherein the inner edge ring is detached from the support by moving the inner edge ring using the lift pin.  (Paragraphs 0019-0021)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2-6, 9-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koltonski (U.S. PGPUB. 2015/0340209 A1) in view of Rice et al. (U.S. PGPUB. 2017/0213758 A1).
DEPENDENT CLAIM 2:
	The difference not yet discussed is wherein the inner edge ring comprises: a first ring having a greater width than that of the substrate; and a second ring configured to be in contact with the first ring and overlap a lower surface of the substrate.
	Regarding claim 2, Rice et al. suggests that the inner edge ring should be divided into two pieces.  Therefore one of ordinary skill in the art would modify Koltonski by dividing Koltonski’s inner edge ring into two pieces as suggest by Rice et al.  Furthermore Rice et al. teach that the first ring has a greater width than that of the substrate and a second ring configured to be in contact with the first ring and overlap a lower surface of the substrate.  (Figs. 3, 4 – items 342, 344, 442, 444)
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein an upper surface of the second ring and an upper surface of the support are substantially coplanar. 
	Regarding claim 3, Rice et al. suggest the upper surface of the second ring and an upper surface of the support are substantially coplanar.  (Figs. 3, 4, 6A-6C, 7)
DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein an upper surface of the second ring protrudes at a higher level than an upper surface of the support. 
	Regarding claim 4, Rice et al. teach wherein an upper surface of the second ring protrudes at a higher level than an upper surface of the support.  (Fig. 3, 4)
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein an upper surface of the first ring protrudes at a higher level than an upper surface of the substrate.
	Regarding claim 5, Rice et al. teach wherein an upper surface of the first ring protrudes at a higher level than an upper surface of the substrate.  (Figs. 3, 4)
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein the second ring comprises a different material from that of the first ring.
	Regarding claim 6, Rice et al. teach wherein the second ring comprises a different material from that of the first ring.  (Paragraph 0044 – silicon and silicon carbide)
DEPENDENT CLAIM 9:
	The difference not yet discussed is further comprising a lift pin disposed adjacent to the inner edge ring.
	Regarding claim 9, Rice et al. teach a lift pin disposed adjacent to the inner edge ring.  (See Fig. 8B)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the lift pin is in contact with the first ring.

DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein the lift pin passes through the second ring.
	Regarding claim 11, Rice et al. teach wherein the lift pin passes through the second ring.  (Fig. 7)
DEPENDENT CLAIM 12:
	The difference not yet discussed is wherein the lift pin is in contact with the second ring.
	Regarding claim 12, Rice et al. teach wherein the lift pin is in contact with the second ring.  (Fig. 8B)
INDEPENDENT CLAIM 13:
	Regarding claim 13, 	Koltonski’s teach an edge ring of a substrate processing apparatus, the edge ring comprising:  an inner edge ring having a smaller width than that of a substrate input port disposed in a process chamber; and an outer edge ring disposed adjacent to the inner edge ring and having a greater width than that of the substrate input port.  (See Koltonski discussed above)
	The difference between Koltonski and claim 13 is that wherein the inner edge ring comprises: a first ring having a greater width than that of a substrate; and a second ring configured to be in contact with the first ring and overlap a lower surface of the substrate.
	Regarding claim 13, Rice et al. teach the inner edge ring should be divided into two pieces.  Therefore, one of ordinary skill in the art would modify Koltonski by dividing Koltonski’s inner edge ring into two pieces as suggest by Rice et al.  Furthermore Rice et al. teach that the first ring has a greater width than that of the substrate and a second ring configured 
DEPENDENT CLAIM 19:
	The difference not yet discussed is wherein the inner edge ring comprises: a first ring having a greater width than that of the substrate; and a second ring configured to be in contact with the first ring and overlap a lower surface of the substrate, wherein the substrate is configured to be mounted on the support, and the first ring is configured to be moved using the lift pin.
Regarding claim 19, Rice et al. suggests that the inner edge ring should be divided into two pieces.  Therefore, one of ordinary skill in the art would modify Koltonski by dividing Koltonski’s inner edge ring into two pieces as suggest by Rice et al.  Furthermore Rice et al. teach that the first ring has a greater width than that of the substrate and a second ring configured to be in contact with the first ring and overlap a lower surface of the substrate.  The first ring is configured to move using the lift pin.  (Figs. 3, 4 – items 342, 344, 442, 444; Fig. 7)
DEPENDENT CLAIM 20:
	The difference not yet discussed is wherein an upper surface of the first ring protrudes at a higher level than an upper surface of the substrate. 
	Regarding claim 20, Rice et al. teach wherein an upper surface of the first ring protrudes at a higher level than an upper surface of the substrate. (Fig. 4)
	The motivation for utilizing the features of Rice et al. because it allows for improving uniformity at the edge of the substrate.  (See Abstract)
.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koltonski (U.S. PGPUB. 2015/0340209 A1) in view of Schmid et al. (U.S. PGPUB. 2020/0234981 A1).
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein the second ring comprises silicon carbide (SiC), yttrium oxide (YO), aluminum oxide (AlO), quartz, or a combination thereof.
	Schmid et al. teach the second ring can comprise silicon carbide or quartz.  (Paragraph 0038)
DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the first ring comprises quartz.
	Schmid et al. teach the first ring can comprise quartz.  (Paragraph 0038)
	The motivation for utilizing the features of Schmid et al. is that it allows for forming the components of durable materials.  (Paragraph 0038)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Koltonski by utilizing the features of Schmid et al. because it allows for forming components of durable materials.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koltonski (U.S. PGPUB. 2015/0340209 A1) in view of Saeki (U.S. Pat. 5,223,001).
The difference not yet discussed is further comprising a preparation chamber disposed between the process chamber and the ring keeping box, wherein the transfer apparatus comprises: a first transfer apparatus disposed between the process chamber and the preparation 
Saeki teach a preparation chamber disposed between the process chamber and a keeping box, wherein the transfer apparatus comprises: a first transfer apparatus disposed between the process chamber and the preparation chamber; and a second transfer apparatus disposed between the preparation chamber and the keeping box. One would modify Koltonski with the teachings of Saeki because it allows for increasing throughput.  (See Saeki Figs. 5, 6; Koltonski Fig. 1)

    PNG
    media_image2.png
    567
    952
    media_image2.png
    Greyscale

Therefore, one of ordinary skill in the art would modify Koltonski by utilizing the features of Saeki because it allows for increasing throughput.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 11, 2022